 



Exhibit 10.4
DANA HOLDING CORPORATION
Executive Perquisite Plan
On April 16, 2008, upon the recommendation of the Compensation Committee, the
Board of Directors of Dana Holding Corporation (Dana) approved and adopted an
executive perquisite plan (Executive Perquisite Plan). The Executive Perquisite
Plan provides for an annual cash allowance to eligible employees (including our
named executive officers) in lieu of certain executive perquisites effective
May 1, 2008. An annual allowance will be payable as indicated below:

          Title   Cash Allowance ($)
Executive Chairman
    75,000  
Chief Executive Officer
    75,000  
Other Members of the Executive Committee
    35,000  
Vice President
    20,000  

The cash allowance will be excluded from benefit and incentive compensation
calculations under Dana’s benefit programs and will not be eligible for deferral
under any Dana plan or arrangement.

